DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jarrad Gunther on 7/20/2022.

The application has been amended as follows: 

Claims 7, 25, 27, and 28 have been cancelled.
Claims 9, 12, 14, 21-24, 26, and 29-31 have been rejoined.
Claim 2 has been replaced with the following -- A stemless humeral shoulder assembly, comprising: 
a mounting member of a shoulder joint articular interface component; and
a base member including:
a first end including a peripheral rim that encircles the first end and an inner member having an outside surface and an inside surface, the inside surface including an inner periphery of the base member, the inner member configured to receive and thereafter be located around an outside surface of the mounting member when the mounting member is advanced into the inner member of the base member;
a second end configured to be embedded in a bone;
at least one flat surface extending between the peripheral rim and the inner member, the at least one flat surface disposed at an elevation distal of a proximal-most aspect of the peripheral rim; and
a plurality of spaced apart arms extending radially outward of the outside surface of the inner member, each of the plurality of spaced apart arms including (i) an outer edge and first and second lateral surfaces extending from the outer edge toward the outside surface of the inner member, (ii) a plurality of openings extending through the first and second lateral surfaces and open toward the outside surface of the inner member, and (iii) an inner edge spaced apart from the outside surface of the inner member,
wherein the first and second lateral surfaces of each of the plurality of spaced apart arms are separated by a thickness, each of the first and second lateral surfaces extending from the second end of the base member toward the first end of the base member, each of the first and second lateral surfaces having a width measured in a radial direction, the width of each of the first and second lateral surfaces being greater than the thickness.--
Claim 14 has been replaced with the following -- The stemless humeral shoulder assembly of Claim 2, wherein each of the three plurality of spaced apart arms comprises an arcuate outer edge. --
Claim 21 has been replaced with the following -- A stemless humeral shoulder assembly, comprising:
a mounting member of a shoulder joint articular interface component; and
a stemless humeral bone coupler, comprising:
a first end comprising:
a peripheral rim that defines an outer circumference of the stemless humeral bone coupler; and
an inner member having an outside surface and an inside surface that defines a recess sized and configured to receive the mounting member;
a second end configured to be embedded in humeral bone;
a flat surface extending between the peripheral rim and the inner member, the at least one flat surface disposed at a distance distal of a proximal-most aspect of the peripheral rim; and
a plurality of spaced apart arms extending radially outward of the inner member, each of the plurality of spaced apart arms comprising:
an outer edge,
an inner edge, and
first and second lateral surfaces extending from the inner edge toward the outer edge and extending from the second end of the base member toward the first end of the base member,
wherein the inner edge that is spaced apart from the inner member such that an opening is defined between the inner member and the inner edge, the opening extending from the first lateral face to the second lateral face,
wherein the first and second lateral surfaces of each of the plurality of spaced apart arms are separated by a thickness and have a width extending from the inner edge toward the outer edge in a radial direction, and
wherein the width of each of the first and second lateral surfaces is greater than the thickness.--
Claim 23 has been replaced with the following -- The stemless humeral shoulder assembly of Claim 21, wherein the inner member and the plurality of spaced apart arms comprise a unitary structure.--
Claim 24 has been replaced with the following -- The stemless humeral shoulder assembly of Claim 23, the inner member and the plurality of spaced apart arms are configured to be advanced into the humeral bone.--
Claim 26, line 1, the phrase “claim 25” has been replaced with --claim 21--
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANN SCHILLINGER whose telephone number is (571)272-6652. The examiner can normally be reached Monday-Friday 9 a.m.-5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANN SCHILLINGER/Primary Examiner, Art Unit 3774